DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on December 15th, 2020 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed July 21st, 2022 with respect to the 35 USC § 112 rejections have been fully considered and are persuasive.  The 35 USC § 112 rejections of May 19th, 2022 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20140078035, using the English translation of record) in view of Kim (US 2014/0183786).
Regarding claim 1, Hwang discloses an apparatus for manufacturing a carbon block filter (Abstract), the apparatus comprising: a mold (ref. #200) having an inner space (Fig. 1); a material injection unit (ref. #500) configured to inject a material to the mold (Para. 49) and a material pressing unit (ref. #220) configured to press the material (Para. 54). Hwang further discloses the material includes a powdered activated carbon and a binder (Para. 5). However, Hwang does not disclose a heater coupled to the mold.
Yet in a similar field of endeavor, Kim teaches an apparatus for forming a construct (Abstract) comprising a mold (ref. #20) having an inner space (ref. #22) and an injection unit configured to inject a material to the mold. Kim further teaches a heater (ref. #32) coupled to the mold (Para. 66), wherein the heater is independent of the injection process and is capable of heating the mold at a temperature at which crosslinking occurs, prior to injection (Para. 64 – 66; Para. 14 – 17). It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Hwang by including a heater coupled to the mold to heat the mold to a crosslinking temperature as taught by Kim. One would be motivated to make this modification to form desired thermoset properties in the final part (Kim – Para. 46).  
Regarding claim 6, Hwang and Kim and teach the invention described in claim 1, as discussed above. Furthermore, Hwang discloses inserting the material injection unit into an inner space of the mold (Fig. 2) and withdrawing it as the injecting process is completed (Fig. 3). 

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Kim as applied to claim 1 above, and further in view of Kang (US 2008/0054527).
Regarding claim 2, Hwang and Kim teach the invention described in claim 1, as discussed above. However, these references do not teach the apparatus comprising a temperature sensor configured to measure a temperature of the mold.
Yet in a similar field of endeavor, Kang teaches an injection molding apparatus comprising a cavity surface for defining a cavity wherein an injection material is injected (Abstract).Furthermore, the apparatus comprises a temperature sensor (ref. #80) configured to measure a temperature of the mold, wherein the heater is controlled to stop operating when a temperature measured by the sensor is higher than a predetermined range and operate again when the temperature is lower than the predetermined range (Para. 16; Para. 50).
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Hwang and Kim by adding a temperature sensor configured to measure a temperature of the mold and control operation of the heaters. One would be motivated to make this modification to decrease the number of workers and optimize productivity due to automation (Kang – Para. 54).
Regarding claim 3, Hwang, Kim, and Kang teach the invention described in claim 2, as discussed above. Furthermore, Kang teaches the apparatus wherein the heater is divided in plurality, and the plurality of heaters are independently controlled (Para. 16). 

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Kim as applied to claim 1 above, and further in view of Redmer (US 3920374).
Regarding claims 4 – 5, Hwang and Kim teach the invention described in claim 1, as discussed above. However, these references do not teach the apparatus further comprising a transferring unit extending along the system to transfer the mold.
Yet in a similar field of endeavor, Redmer discloses a method and apparatus for continuously molding plastic parts (Abstract). Redmer further teaches this apparatus comprises a transferring unit (ref. #70) extending along a circumference of a closed figure to transfer the mold (ref. #99) in one direction, wherein individual stations and units are installed, adjacent to each other, to perform a function thereof on the mold (Fig. 4), and a distance of transferring the mold between the different units is spaced in correspondence to a time required for treating the material (Col. 1, lines 31 — 47). It would have been obvious to one of ordinary skill in the art to modify the inventions of Hwang and Kim by including a transferring unit extending along the system to transfer the mold throughout the system, as Redmer discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). Furthermore, specifying the specific arrangement of the units would have been obvious to one of ordinary skill in the art as a rearrangement of parts limitation. Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04.

Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Kim as applied to claim 1 above, and further in view of Urabe (JP 2008006435, using the English translation of record).
Regarding claim 7, Hwang and Kim teach the invention described in claim 1, as discussed above. However, these references do not teach the apparatus further comprising an upper and lower plate being movable in a vertical direction.
Yet, in a similar field of endeavor, Urabe discloses an apparatus for manufacturing a filter molding (Abstract) wherein the mold has a pipe shape extending in a vertical direction (Fig. 6), and an upper plate (ref. #8) disposed at an upper end of the mold to block the inner space and being movable downward (Abstract); a lower plate (ref. #9) disposed at a lower end of the mold to block the inner space and being movable upward (Abstract); an upper punch (ref. #8a) configured to press the upper plate downward; and a lower punch (ref. #91) configured to press the lower plate upward simultaneously when the upper punch presses the upper plates downward (Para. 45 – 46).
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Hwang and Kim by designing the mold to have a pipe shape extending in a vertical direction with an upper and lower plate. One would be motivated to make this modification to minimize the pressure difference and minimize the dispersion of density through the system (Urabe – Para. 15).
Regarding claim 8, Hwang and Kim teach the invention described in claim 1, as discussed above. Furthermore, Hwang teaches the material comprises an activated carbon and a binder (lines 78 – 82). However, these references do not teach the densities or acceptable temperatures of the binder. Yet, Urabe discloses the binder is made of a high-density polyethylene (Para. 51) and heating the mold to a temperature between 120°C and 180°C (Para. 47). It would have been obvious to one of ordinary skill in the art to modify the invention of Hwang and Kim so that the binder is a high-density polyethylene and the heater heats the mold to a temperature between 120°C and 180° when the binder is made of HDPE. One would be motivated to make this modification to avoid polymer deterioration and poor appearance (Urabe — Para. 47).
Regarding claim 9, Hwang, Kim, and Urabe teach the invention described in claim 8, as discussed above. Furthermore, Urabe provides an example wherein the activated carbon as a particle size between 50 meshes and 325 meshes (Para. 56).
Regarding claim 10, Hwang, Kim, and Urabe teach the invention described in claim 8, as discussed above. Furthermore, Urabe discloses the binder has a particle size that corresponds to that of the activated carbon (Para. 36).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743